Exhibit 8.01 List of Subsidiaries Subsidiary Jurisdiction of Organization Name Under Which the Subsidiary Does Business PSA Laboratório Veterinário Ltda. Brazil PSA Laboratório Veterinário Ltda. Sino dos Alpes Alimentos Ltda. Brazil Sino dos Alpes Alimentos Ltda. PDF Participações Ltda. Brazil PDF Participações Ltda. Vip S.A. Emp.Part. Imobiliárias (i) Brazil Vip S.A. Emp.Part. Imobiliárias Estabelecimento Levino Zaccardi y Cia. S.A. Argentina Estabelecimento Levino Zaccardi y Cia. S.A. Avipal S.A. Construtora e Incorporadora (a) Brazil Avipal S.A. Construtora e Incorporadora Avipal Centro–oeste S.A. (a) Brazil Avipal Centro–Oeste S.A. UP! Alimentos Ltda. Brazil UP! Alimentos Ltda. Perdigão Trading S.A. (a) Brazil Perdigão Trading S.A. BRF GmbH Austria BRF GmbH Perdigão Europe Ltd. Portugal Perdigão Europe Ltd. Perdigão International Ltd. Cayman Islands Perdigão International Ltd BFF International Ltd. Cayman Islands BFF International Ltd. Highline International Ltd. (a) Cayman islands Highline International Ltd. Plusfood Germany GmbH Germany Plusfood Germany GmbH Perdigão France SARL France Perdigão France SARL Plusfood Holland B.V. Netherlands Perdigão Holland B.V. Plusfood Groep B.V (o) Netherlands Plusfood Groep B.V Plusfood B.V Netherlands Plusfood B.V Plusfood UK Ltd. United Kingdom Plusfood UK Ltd. Plusfood Wrexham Ltd. (f) United Kingdom Plusfood Wrexham Ltd. Plusfood Iberia SL Spain Plusfood Iberia SL Plusfood Italy SRL Italy Plusfood Italy SRL BRF Japan KK (k) Japan BRF Japan KK BRF Singapore PTE Ltd. Singapore BRF Singapore PTE Ltd. Plusfood Hungary Trade and Service LLC Hungary Plusfood Hungary Trade and Service LLC BRF Global GmbH (b) Austria BRF Global GmbH Xamol Consultores Serviços Ltda. (a) Portugal Xamol Consultores Serviços Ltda. BRF Brasil Foods Africa Ltd. South Africa BRF Brasil Foods Africa Ltd. BRF Global Company Nigeria Ltd. (l) Nigeria BRF Global Company Nigeria Ltd. BRF Korea LLC (m) South Korea BRF Korea LLC Sadia International Ltd. Cayman Islands Sadia International Ltd. Sadia Uruguay S.A. Uruguay Sadia Uruguay SA. Sadia Chile S.A. (c) Chile Sadia Chile S.A. Sadia Alimentos S.A. (d) Argentina Sadia Alimentos S.A. Sadia U.K. Ltd. United Kingdom Sadia U.K. Ltd. Sadia Overseas Ltd. Cayman Islands Sadia Overseas Ltd. Sadia Foods GmbH Germany Sadia Foods GmbH Wellax Food Logistics C.P.A.S.U. Lda. Madeira Island, Portugal Wellax Food Logistics C.P.A.S.U, Lda. Qualy B.V. (b) Netherlands Qualy B.V. Badi Ltd. Dubai Badi Ltd. AL-Wafi Saudi Arabia AL-Wafi Federal Foods Ltd. (j) United Arab Emirates Federal Foods Ltd. Sadia GmbH (n) Austria Sadia GmbH Al-Wafi Food Products Factory LLC United Arab Emirates Al-Wafi Food Products Factory LLC BRF Foods LLC Russia BRF Foods LLC Rising Star Food Company Ltd. China Rising Star Food Company Ltd. Quickfood S.A. Argentina Quickfood S.A. K&S Alimentos S.A. (g) Brazil K&S Alimentos S.A. Avex S.A. (e) Argentina Avex S.A. Flora Dánica S.A. (e) Argentina Flora Dánica S.A. Flora San Luis S.A. (e) Argentina Flora San Luis S.A. GB Dan S.A. (e) Argentina GB Dan S.A. BRF Suínos do Sul Ltda (h) Brazil BRF Suínos do Sul Ltda. Nutrifont Alimentos S.A. (i) Brazil Nutrifont Alimentos S.A. PP-Bio Administração de bens Próprios S.A. (p) Brazil PP-Bio Administração de bens Próprios S.A. (a) Dormant companies. (b) The wholly-owned subsidiary BRF Global GmbH, formerly known as Acheron Beteiligung GmbH, has 101 direct subsidiaries in Madeira Island, Portugal, which interest amounted to R$2,799 thousand; and the wholly-owned subsidiary Qualy B.V. has 2013 subsidiaries in The Netherlands, which interest amounted to R$10,546thousand. Both subsidiaries were incorporated to operate in the European market, which applies import quotas for poultry and turkey meat, and to increase the Company's market participation. (c) Acquisition of remaining shares, held by non-controlling shareholders, equivalent to 40.0% of the capital stock, on September 2011. (d) Exchange of capital stock within companies in the group on September 2011. (e) Acquired on October 2011. Increasing of share participation on December 2012. (f) The shares of Plusfood Wrexham Ltd. (new name of Fribo Foods Ltd.), which were fully held by the wholly-owned subsidiary Plusfood Finance UK Ltd., were transferred to the wholly-owned subsidiary Plusfood Groep B.V. on June 7, 2010. (g) Change of Shareholder on December 31th, 2012. (h) Acquisition of shares on October10, 2012. (i) Acquisition of shares on November5, 2012. (j) BRF acquired 49% equity interest entitled to 60% of dividends, as permitted by Federal Law No 8/1984, in force in the United Arab Emirates and provided for in the shareholders' agreement (k) Change of name from BRF Brazil Foods Japan KK to BRF Japan KK in September 09th, 2013. (l) Incorporation on July 11th, 2013. (m) Incorporation on October 10th, 2013. (n) Merger into BRF GmbH on March 31th, 2013. (o) Liquidated on March 31th, 2013. (p) Acquisition on November 29th, 2013
